



















SWIFT TRANSPORTATION COMPANY


DEFERRED COMPENSATION PLAN














As Amended and Restated
Effective January 1, 2015









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1. PURPOSE; EFFECTIVE DATE
1


Section 1.1    Intent and Purpose
1


Section 1.2    Prior History and Effective Date
1


 
 
ARTICLE 2. DEFINITIONS
1


Section 2.1    Account
1


Section 2.2    Account Balance
1


Section 2.3    Beneficiary
1


Section 2.4    Code
1


Section 2.5    Compensation
2


Section 2.6    Deferral Account
2


Section 2.7    Deferral Election
2


Section 2.8    Deferral Election Form
2


Section 2.9    Disability
2


Section 2.10    Employee
2


Section 2.11    Employer
3


Section 2.12    Employer Contribution
3


Section 2.13    Employer Contribution Account
3


Section 2.14    ERISA
3


Section 2.15    Identification Date
3


Section 2.16    Key Employee
3


Section 2.17    Payment Election
3


Section 2.18    Participant
3


Section 2.19    Performance Based Compensation
3


Section 2.20    Plan
3


Section 2.21    Plan Year
3


Section 2.22    Retirement Age
3


Section 2.23    Separation from Service
3


Section 2.24    Unforeseeable Emergency
4


Section 2.25    Valuation Date
4


Section 2.26    Valuation Period
4


 
 
ARTICLE 3. PARTICIPATION, DEFERRAL ELECTIONS AND CONTRIBUTIONS
4


Section 3.1    Eligibility and Participation
4


Section 3.2    Deferral Elections
4


Section 3.3    Employer Contributions
6


 
 
ARTICLE 4. ACCOUNTS AND INVESTMENTS
6


Section 4.1    Account
6


Section 4.2    Timing of Credits; Withholding
6


Section 4.3    Determination of Account
6


Section 4.4    Vesting of Account
7


Section 4.5    Investments
7


Section 4.6    Statement of Account
7


 
 
ARTICLE 5. DISTRIBUTIONS
7








--------------------------------------------------------------------------------






Section 5.1    Payment of Amounts Deferred Prior to January 1, 2015
7


Section 5.2    Payment of Amounts Deferred On or After January 1, 2015
9


Section 5.3    Special Rules Governing Time of Payment
9


Section 5.4    Special Rules Governing Form of Payment
10


Section 5.5    In-Service Distributions
12


Section 5.6    Employer’s Delay or Acceleration of Payment
12


Section 5.7    Withholding for Taxes
12


Section 5.8    Payment to Guardian
13


Section 5.9    Cooperation; Receipt on Release
13


Section 5.10    Missing Participant or Beneficiary
13


 
 
ARTICLE 6. BENEFICIARY DESIGNATION
13


Section 6.1    Beneficiary Designation
13


Section 6.2    Changing Beneficiary
13


Section 6.3    Default Beneficiary
13


ARTICLE 7. ADMINISTRATION
14


Section 7.1    Administrator; Administrative Duties
14


Section 7.2    Agents and Delegates
14


Section 7.3    Binding Effect of Decisions
14


Section 7.4    Indemnity of Employees
14


Section 7.5    Cost, Expenses and Fees
14


 
 
ARTICLE 8. CLAIMS PROCEDURE
14


Section 8.1    Claim for Benefits
14


Section 8.2    Reconsideration of Claim Denial
14


Section 8.3    Legal or Equitable Proceedings
15


 
 
ARTICLE 9. MISCELLANEOUS
15


Section 9.1    Amendment and Termination
15


Section 9.2    Employer Obligations
15


Section 9.3    Unsecured General Creditor
15


Section 9.4    Trust Fund
15


Section 9.5    Nonalienation
15


Section 9.6    Not a Contract of Employment
16


Section 9.7    No Representation
16


Section 9.8    Governing Law
16


Section 9.9    Severability
16


Section 9.10    Notices and Elections
16


Section 9.11    Successors
16










--------------------------------------------------------------------------------






SWIFT TRANSPORTATION COMPANY
DEFERRED COMPENSATION PLAN
The Employer previously reserved the right to amend the Plan in any manner that
does not result in (1) a reduction of any Participant’s Account balance or (2) a
violation of any applicable provision of Code §409A. Consistent with these
requirements, the Employer hereby amends and restates the Plan effective January
1, 2015.
ARTICLE 1.
INTRODUCTION

Section 1.1.    Intent and Purpose. The Plan is intended to be an unfunded
non-qualified deferred compensation plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of ERISA §§201, 301 and 401,
and to be exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
The Plan also is intended to be a deferred compensation plan within the meaning
of Code §409A, and the Plan shall be construed and interpreted in a manner that
complies with Code §409A. The primary purpose of the Plan is to provide a tax
deferred capital accumulation opportunity to eligible Employees by permitting
them to elect to defer the receipt of Compensation for retirement or earlier
termination of employment.
Section 1.2.    Prior History and Effective Date. The Plan was formerly known as
the M.S. Carriers, Inc. Deferred Compensation Plan. Effective January 1, 2002,
the Employer (as the parent company to M.S. Carriers, Inc.) adopted the Plan and
changed the name of the Plan to the Swift Corporation Deferred Compensation
Plan. The Plan was subsequently amended and restated effective January 1, 2008
to comply with the final regulations issued under Code §409A. The Plan was
subsequently amended, and the name of the Plan was changed to the Swift
Transportation Company Deferred Compensation Plan effective September 21, 2012.
The effective date of this most recent amendment and restatement of the Plan, as
set forth herein, is January 1, 2015.
ARTICLE 2. DEFINITIONS
Section 2.1.    Account. “Account” means the bookkeeping account maintained by
the Employer for each Participant in accordance with Article 4.
Section 2.2.    Account Balance. “Account Balance” means the total dollar amount
credited to a Participant’s Account as of the latest Valuation Date in
accordance with Section 4.3. As used in Article 5, the term “Account Balance”
refers only to the portion of the Participant’s Account which is vested under
Section 4.4 and does not include any portion of the Participant’s Account which
is forfeited pursuant to Section 4.4.
Section 2.3.    Beneficiary. “Beneficiary” means the person(s) or entity(ies)
(as determined under Article 6) who will receive any benefits payable under the
Plan after a Participant’s death.
Section 2.4.    Code. “Code” means the Internal Revenue Code of 1986, as
amended, including regulations and other guidance issued thereunder by the
Department of Treasury. All references to Code and Treasury Regulation sections
include any


1

--------------------------------------------------------------------------------






modification that is subsequently made to the referenced section due to a
statutory or regulatory change.
Section 2.5.    Compensation. “Compensation” means a Participant’s compensation
paid by the Employer during a calendar year which is reported as wages on the
Participant’s Form W-2, including regular salary, commissions, bonuses (except
as provided below), overtime or other premium pay, but excluding reimbursements,
other expense allowances, fringe benefits (whether cash or non-cash), non-cash
compensation, stock options (whether qualified or nonqualified), deferred
compensation, and non-recurring or extraordinary discretionary bonuses not
earned during a specific designated time period. Notwithstanding the foregoing,
Compensation for a calendar year will be determined before reduction for amounts
deferred under this Plan for that calendar year. Compensation for a calendar
year also will include amounts that, for that calendar year, are excludible from
the Participant’s gross income under Code §§125, 132(f)(4), 402(e)(3), 402(h),
403(b), and 408(p) and contributed by the Employer, at the Participant’s
election, to a cafeteria plan, a qualified transportation fringe benefit plan, a
401(k) arrangement, a SEP, a tax sheltered annuity, or a SIMPLE plan maintained
by the Employer or any parent, subsidiary or affiliate of the Employer.
Section 2.6.    Deferral Account. “Deferral Account” means the portion of a
Participant’s Account attributable to Compensation deferred under the Plan and
earnings or losses thereon.
Section 2.7.    Deferral Election. “Deferral Election” means an election by an
eligible Employee or Participant to defer Compensation under the Plan, which is
made in accordance with Section 3.2.
Section 2.8.    Deferral Election Form. “Deferral Election Form” means the form
(or electronic method) specified by the Employer which an eligible Employee or
Participant must complete and file in accordance with Section 3.2 to defer
Compensation under the Plan.
Section 2.9.    Disability. “Disability” means a condition of a Participant
which, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, results in the Participant’s being
unable to engage in any substantial gainful activity or the Participant’s
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering Employees of the Employer. A
Participant’s Disability must be established by a qualified, licensed physician
who is acceptable to the Employer. Alternatively, the Employer will accept, as
evidence of the Participant’s Disability, a copy of the Social Security
Administration’s or Railroad Retirement Board’s written determination that the
Participant is totally disabled or a written determination that the Participant
is disabled in accordance with a disability insurance program (but only if the
definition of “disability” applied under the disability insurance program meets
the definition of Disability set forth in the first sentence of this Section).
Section 2.10.    Employee. “Employee” means a person providing services to the
Employer as a common law employee of the Employer.


2

--------------------------------------------------------------------------------






Section 2.11.    Employer. “Employer” means Swift Transportation Company, a
Nevada corporation.
Section 2.12.    Employer Contribution. “Employer Contribution” means a
contribution (if any) made by the Employer for one or more Participants in
accordance with Section 3.3.
Section 2.13.    Employer Contribution Account. “Employer Contribution Account”
means the portion of a Participant’s Account attributable to Employer
Contributions and earnings or losses thereon.
Section 2.14.    ERISA. “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended, including regulations or other applicable guidance
issued thereunder by the Department of Labor. All references to ERISA and
Department of Labor Regulation sections include any modification that is
subsequently made to the referenced section due to a statutory or regulatory
change.
Section 2.15.    Identification Date. “Identification Date” means December 31.
Section 2.16.    Key Employee. “Key Employee” means an Employee who is a “key
employee” as defined in Code §416(i) without regard to Code §416(i)(5). If an
Employee meets the definition of Key Employee as of an Identification Date or
during the 12-month period ending on the Identification Date, the Employee will
be a Key Employee for the 12-month period that begins on the first day of the
fourth month immediately following the Identification Date.
Section 2.17.    Payment Election. “Payment Election” means an election as to
the form in which a Participant’s Account will be paid which is made in
accordance with subsection 5.1.2 or 5.2.2.
Section 2.18.    Participant. “Participant” means any eligible Employee who
becomes a Participant in accordance with Section 3.1.
Section 2.19.    Performance Based Compensation. “Performance Based
Compensation” means Compensation which is “performance-based compensation” as
defined in Treasury Regulation §1.409A-1(e).
Section 2.20.    Plan. “Plan” means the Swift Transportation Company Deferred
Compensation Plan, as set forth herein and as may be amended in accordance with
Section 9.1.
Section 2.21.    Plan Year. “Plan Year” means the calendar year.
Section 2.22.    Retirement Age. “Retirement Age” means age 65.
Section 2.23.    Separation from Service. “Separation from Service” means a
Participant’s separation from service with the Employer (whether initiated by
the Participant or the Employer) due to the Participant’s retirement or other
“termination of employment” as defined in Treasury Regulation §1.409A-1(h).


3

--------------------------------------------------------------------------------






Section 2.24.    Unforeseeable Emergency . “Unforeseeable Emergency” means a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant or the Participant’s spouse, Beneficiary, or dependent (as
defined in Code §152, without regard to Code §§152(b)(1), (b)(2) and(d)(1)(B)),
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage not otherwise covered by insurance, for example,
as a result of a natural disaster), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Whether a Participant has suffered an Unforeseeable Emergency
will be determined by the Employer in accordance with Treasury Regulation
§1.409A-3(i)(3).
Section 2.25.    Valuation Date. “Valuation Date” means the last day of the Plan
Year or such other, more frequent, dates as determined by the Employer.
Section 2.26.    Valuation Period. “Valuation Period” means the period beginning
on the day after a Valuation Date and ending on the immediately following
Valuation Date.
ARTICLE 3. PARTICIPATION, DEFERRAL ELECTIONS AND CONTRIBUTIONS
Section 3.1    Eligibility and Participation.
3.1.1.Eligibility. All Employees who are classified by the Employer as being
employed by the Employer as a full-time Employee in one of the following
compensation bands are eligible to participate in the Plan: VP2, Executive VP,
or Executive.
3.1.2.Commencement of Participation. To become a Participant in the Plan, an
eligible Employee must make a Deferral Election in accordance with Section 3.2.
An eligible Employee will become a Participant in the Plan as of the effective
date of his or her first Deferral Election made in accordance with Section 3.2.
Employees who became Participants in the Plan prior to January 1, 2015 will
continue participation, subject to subsection 3.1.3.
3.1.3.Termination of Participation; Inactive Participants. A Participant will
cease to be a Participant in the Plan when his or her Account Balance is paid in
full (or is forfeited pursuant to Section 4.4 or 5.10). Prior to then, if a
Participant remains employed by the Employer but ceases to be employed as a
full-time Employee in one of the compensation bands specified in subsection
3.1.1, the Participant will become an inactive Participant as of the date on
which he or she ceases to be employed as a full-time Employee in one of the
compensation bands specified in subsection 3.1.1. An inactive Participant is not
eligible to make Deferral Elections under the Plan; however, any Deferral
Election which is in effect at the time the Participant becomes an inactive
Participant will remain in effect for the duration of that deferral period and
his or her Account Balance will be paid in accordance with Article 5.
Section 3.2.    Deferral Elections. An eligible Employee or a Participant who is
not an inactive Participant (referred to collectively in this Section as
Participant) may elect to defer Compensation under the Plan by making a Deferral
Election in accordance with this


4

--------------------------------------------------------------------------------






Section.
3.2.1.Calendar Year Deferral Election. A Participant may elect to defer up to
75% of his or her Compensation (in whole percentages) by completing and filing a
Deferral Election Form with the Employer before the first day of the calendar
year during which the Compensation to be deferred will be earned. With respect
to any bonus to be earned during that calendar year, the Participant may
specify, in that Deferral Election Form, a different deferral percentage (in
whole percentages of up to 75%) or elect to defer the lesser of a specified
percentage (in whole percentages of up to 75%) or dollar amount. Notwithstanding
the foregoing, no deferral is permitted from a bonus that is excluded under
Section 2.5. With respect to any Performance Based Compensation to be earned
during that calendar year, the Participant may make a separate Deferral Election
in accordance with subsection 3.2.2. If a Deferral Election is timely made, it
will be effective only for the calendar year for which it was made and only with
respect to Compensation to be earned during that calendar year. In addition,
except as otherwise provided in subsection 3.2.3, the Deferral Election will
become irrevocable as of the first day of the calendar year for which it is
made. If a Participant does not make a timely Deferral Election for Compensation
to be earned during a calendar year, he or she cannot defer any Compensation to
be earned during that calendar year, except as permitted in subsection 3.2.2 for
Performance Based Compensation.
Notwithstanding the foregoing, if an Employee first becomes eligible to
participate in the Plan during a calendar year, the Employee may elect to defer
Compensation by completing and filing a Deferral Election Form with the Employer
within 30 days of the date on which the Employee first becomes eligible to
participate in the Plan. If a Deferral Election is timely made, it will be
effective only for the calendar year during which the Employee first became
eligible to participate in the Plan and only with respect to Compensation earned
during that calendar year and after the date on which the Deferral Election is
made. In addition, except as otherwise provided in subsection 3.2.3, the
Deferral Election will become irrevocable as of the 31st day immediately
following the date on which the Employee first became eligible to participate in
the Plan. If a Participant does not make a timely Deferral Election pursuant to
this paragraph, he or she cannot defer any Compensation to be earned during the
calendar year in which he or she first becomes eligible to participate in the
Plan, except as may be permitted in subsection 3.2.2 for Performance Based
Compensation. Except as specifically modified by this paragraph, the deferral
rules set forth in the previous paragraph shall apply to all Deferral Elections
made within 30 days of the date on which an eligible Employee first becomes
eligible to participate in the Plan.
3.2.2.Performance Based Compensation Deferral Election. If permitted by the
Employer, an eligible Participant may elect to defer up to 75% of his or her
Performance Based Compensation (in whole percentages) for a performance period
by completing and filing a Deferral Election Form with the Employer before the
date on which the Performance Based Compensation becomes readily ascertainable
and on or before the date that is six months before the end of the performance
period. To be eligible to defer Performance Based Compensation for a performance


5

--------------------------------------------------------------------------------






period under this subsection, a Participant must have performed services for the
Employer continuously from the later of the first day of that performance period
or the date the performance criteria were established for that performance
period through the date the Deferral Election is made. If a Deferral Election is
timely made, it will be effective only for the performance period for which it
was made and only with respect to Performance Based Compensation to be earned
for that performance period. In addition, except as otherwise provided in
subsection 3.2.3, the Deferral Election will become irrevocable as of the last
day the Deferral Election may be made under this subsection. If the Participant
does not make a timely Deferral Election for Performance Based Compensation for
a performance period, he or she cannot defer under the Plan any Performance
Based Compensation to be earned for that performance period.
3.2.3.Modification/Cancellation of Deferral Election. Except as explicitly
provided in this subsection, a Deferral Election that is made for Compensation
or Performance Based Compensation cannot be modified or cancelled after the date
on which the Deferral Election becomes irrevocable under subsection 3.2.1 or
3.2.2. If a Participant receives a distribution under Article 5 due to an
Unforeseeable Emergency, his or her Deferral Election then in effect will be
cancelled. Any new Deferral Election must be made in accordance with subsection
3.2.1 or 3.2.2.
Section 3.3.    Employer Contributions. For any Plan Year for which a
Participant makes a Deferral Election, the Employer may make a contribution for
the benefit of that Participant. Whether a contribution will be made and, if so,
the amount of the contribution will be determined by the Employer in its sole
discretion. The contribution amount need not be the same for each Participant
and need not be determined with reference to the amount of Compensation
deferred. In addition, the Employer may choose to make a contribution for one or
more Participants while not making any contribution for other Participants.
ARTICLE 4. ACCOUNTS AND INVESTMENTS
Section 4.1.    Account. The Employer will establish and maintain an Account for
each Participant under the Plan and may maintain separate subaccounts for any
Participant.
Section 4.2.    Timing of Credits; Withholding. A Participant’s deferred
Compensation will be credited to the Participant’s Account at the time it would
have been payable to the Participant but for the Deferral Election. Any Employer
Contributions made on behalf of a Participant will be credited to the
Participant’s Account at such time(s) as are determined by the Employer. Any
withholding of taxes or other amounts with respect to deferred Compensation or
Employer Contributions that is required by state, federal, or local law will be
taken from the portion of the Participant’s Compensation which is not deferred.
Section 4.3.    Determination of Account. Each Participant’s Account as of each
Valuation Date will consist of the balance of the Account as of the immediately
preceding Valuation Date, adjusted as follows:


6

--------------------------------------------------------------------------------






4.3.1.New Deferrals and Contributions. The Account will be increased by any
deferred Compensation and Employer Contributions credited since the immediately
preceding Valuation Date.
4.3.2.Distributions. The Account will be reduced by any amount distributed from
the Account since the immediately preceding Valuation Date.
4.3.3.Earnings/Losses. The Account will be increased for earnings accumulated
and reduced for losses incurred since the immediately preceding Valuation Date.
4.3.4.Costs, Expenses and Fees. The Account will be reduced by any costs,
expenses and fees incurred since the immediately preceding Valuation Date which
are charged to the Account in accordance with Section 7.5.
Section 4.4.    Vesting of Account. Each Participant will be fully (i.e., 100%)
vested in his or her Deferral Account at all times. A Participant’s vested
interest in his or her Employer Contribution Account will be determined
according to the vesting schedule(s) established by the Employer at the time
each Employer Contribution is made, with such vesting schedule(s) being
memorialized in an appendix to this Plan. If the Employer makes an Employer
Contribution without establishing a vesting schedule, that Employer Contribution
(including any earnings or losses thereon) will be subject to the same vesting
schedule applicable to employer contributions made under the Swift
Transportation Company Retirement Plan. On the date a Participant has a
Separation from Service, any portion of his or her Employer Contribution Account
which is not vested (and does not become vested) on that date will be forfeited.
Section 4.5.    Investments. The Employer will designate the investment options
available under the Plan. Each Participant is responsible for determining which
one or more of these investment options his or her Account will be deemed
invested in for purposes of determining earnings and losses on his or her
Account and for filing an investment election with Employer in the form required
by the Employer. A Participant’s investment election will remain in effect
unless and until the Participant files a new investment election with the
Employer. A new (or change to an existing) investment election will become
effective as soon as administratively feasible after the date on which the
Participant files the new (or changed) investment election.
Section 4.6.    Statement of Account. The Employer will make available to each
Participant a statement showing the balance in his or her Account on an annual,
or more frequent, basis as determined by the Employer.
ARTICLE 5. DISTRIBUTIONS
Section 5.1    Payment of Amounts Deferred Prior to January 1, 2015. This
Section applies only with respect to the portion of a Participant’s Account
which is attributable to Compensation deferred under the Plan prior to January
1, 2015 (including earnings and losses thereon), and references in this Section
to a Participant’s Account Balance include only that portion of the
Participant’s Account Balance.




7

--------------------------------------------------------------------------------






5.1.1.Time of Payment. Subject to Sections 5.3 and 5.6, a Participant’s Account
Balance (or, in the case of an Unforeseeable Emergency, the amount necessary to
satisfy the Unforeseeable Emergency if less) will be distributed by the Employer
to the Participant (or the Beneficiary in the case of the Participant’s death)
within 90 days following the earliest to occur of the following Distribution
Events: the Participant’s Unforeseeable Emergency (but only if requested by the
Participant in writing and approved by the Employer), Separation from Service,
Retirement Age, Disability, or death. If a distribution is made due to the
Participant’s Unforeseeable Emergency but the Participant (at that time or
later) still has an Account Balance, the foregoing rules will apply to determine
when the remainder of the Account Balance will be distributed.
5.1.2.Form of Payment. Subject to Sections 5.4 and 5.6, a Participant’s Account
Balance will be paid by the Employer to the Participant (or the Beneficiary in
the case of the Participant’s death) in the form of a single lump sum payment or
annual installments over a specified number of years which cannot exceed 10, as
elected by the Participant (whether by affirmative election or by default) in
accordance with this subsection.
A Participant’s Payment Election must be made at the same time his or her
initial (i.e., first) Deferral Election is made under the Plan. This election
may specify a different form of payment for each of the following Distribution
Events: (a) a Separation from Service or Retirement Age, (b) Disability, and (c)
death. A Participant who does not make a timely initial Payment Election will be
deemed to have elected a single lump sum payment. A Participant may only change
his or her initial Payment Election in accordance with subsection 5.4.1. Any
election or change (to the extent permitted under subsection 5.4.1) must be made
in the form and manner required by the Employer.
Notwithstanding the foregoing, on or before December 31, 2008, an eligible
Participant may make one or more transitional Payment Elections in accordance
with this paragraph. To be eligible to make a transitional Payment Election, a
Participant must have begun participation in the Plan on or prior to January 1,
2008 and must not have experienced a Distribution Event. A Participant’s
transitional Payment Election must be filed with the Employer and will only be
effective if the Payment Election does not result in: (a) payment in a later
calendar year of an amount that would otherwise be due in the calendar year in
which the transitional Payment Election is made or (b) payment in the calendar
year in which the transitional Payment Election is made of an amount that would
otherwise be due in a later calendar year. If a Participant makes more than one
transitional Payment Election, the latest transitional Payment Election on file
with the Employer as of December 31, 2008 will apply. An eligible Participant
who does not make a transitional Payment Election by December 31, 2008 will be
deemed to have elected payment in the latest form elected by the Participant
(or, in the absence of an election, in the form of a single lump sum payment).
As of January 1, 2009, a Participant may only change his or her transitional
Payment Election in accordance with subsection 5.4.1.


8

--------------------------------------------------------------------------------






Section 5.2.    Payment of Amounts Deferred On or After January 1, 2015. This
Section applies only with respect to the portion of a Participant’s Account
which is attributable to Compensation deferred under the Plan and Employer
Contributions made to the Plan on and after January 1, 2015 (including earnings
and losses thereon), and references in this Section to a Participant’s Account
Balance include only that portion of the Participant’s Account Balance.
5.2.1.Time of Payment. Subject to Sections 5.3 and 5.6, a Participant’s Account
Balance (or, in the case of an Unforeseeable Emergency, the amount necessary to
satisfy the Unforeseeable Emergency if less) will be distributed by the Employer
to the Participant (or the Beneficiary in the case of the Participant’s death)
within 90 days following the earliest to occur of the following Distribution
Events: the Participant’s Unforeseeable Emergency (but only if requested by the
Participant in writing and approved by the Employer), Separation from Service,
Disability, or death. In addition to the foregoing Distribution Events, the
portion of a Participant’s Account Balance which is subject to an in-service
distribution election made in accordance with Section 5.5 will be paid at the
time and in the manner specified in Section 5.5. If an in-service distribution
is made or a distribution is made due to the Participant’s Unforeseeable
Emergency but the Participant (at that time or later) still has an Account
Balance, the foregoing rules will apply to determine when the remainder of the
Account Balance will be distributed.
5.2.2.Form of Payment. Subject to Sections 5.4 and 5.6, a Participant’s Account
Balance will be paid by the Employer to the Participant (or the Beneficiary in
the case of the Participant’s death) in the form of a single lump sum payment or
annual installments over a specified number of years which cannot exceed 10, as
elected by the Participant (whether by affirmative election or by default) in
accordance with this subsection.
A Participant’s Payment Election must be made at the same time his or her
Deferral Election is made under the Plan, and that Payment Election will apply
only to the Compensation deferred under that Deferral Election and any Employer
Contributions made for the year to which the Deferral Election relates
(including earnings or losses thereon). Each such election may specify a
different form of payment for each of the following Distribution Events: (a) a
Separation from Service, (b) Disability, and (c) death. To the extent a
Participant does not make a Payment Election at the time he or she makes a
Deferral Election, the Participant will be deemed to have elected to have the
Compensation deferred under that Deferral Election and any Employer
Contributions made for the year to which that Deferral Election relates
(including earnings or losses thereon) paid in a single lump sum payment. A
Participant may only change a Payment Election in accordance with subsection
5.4.1. Any election or change (to the extent permitted under subsection 5.4.1)
must be made in the form and manner required by the Employer.
Section 5.3.    Special Rules Governing Time of Payment.
5.3.1.Payment Date. Any payment made under the Plan will be treated as having
been made on the payment date provided for in the Plan (“Payment Date”) if


9

--------------------------------------------------------------------------------






payment is made no earlier than 30 days prior to the Payment Date and no later
than the later of (a) the last day of the calendar year in which the Payment
Date occurs or (b) the fifteenth day of the third calendar month following the
month in which the Payment Date occurs. With respect to all payments made under
the Plan, the Participant and his or her Beneficiary cannot designate, directly
or indirectly, the taxable year in which payment will be made. For this purpose,
a Participant’s change in Payment Election (which is made in accordance with
subsection 5.4.1 and which results in a mandatory delay in payment) and a
Participant’s election to postpone an in-service distribution date (which is
made in accordance with subsection 5.5.2) will not be considered a designation
by the Participant of the tax year in which payment will be made.
5.3.2.Delay in Payment Date for Key Employee. If the Distribution Event is the
Participant’s Separation from Service and the Participant is a Key Employee on
the date of his or her Separation from Service, the Participant’s Account
Balance will be distributed by the Employer to the Participant on the first
business day immediately following the sixth month anniversary of the
Participant’s Separation from Service (or, if earlier, to the Participant’s
Beneficiary within 90 days after the Participant’s death).
5.3.3.Delay in Payment Date Due to Change to Payment Election. If the
Distribution Event is the Participant’s Separation from Service or Retirement
Age and the Participant has made a change in his or her Payment Election which
has become effective in accordance with subsection 5.4.1, payment will not be
made (in the case of a single lump sum payment) or commence (in the case of
annual installments) until the fifth anniversary of the Participant’s Separation
from Service (if the Distribution Event is the Participant’s Separation from
Service) or the date on which the Participant attains age 70 (if the
Distribution Event is the Participant’s Retirement Age). However, if the
Participant dies prior to the delayed payment date, payment will be made to the
Participant’s Beneficiary within 90 days after the Participant’s death.
Section 5.4.    Special Rules Governing Form of Payment.
5.4.1.Changes to Payment Elections. A Participant’s Payment Election (whether
affirmative or by default under subsection 5.1.2 or 5.2.2) may only be changed
as permitted under this subsection. A change will not become effective until 12
months after the date on which the change is made. In addition, the following
rules apply to a change in the form of payment for a distribution due to
Separation from Service or Retirement Age: (a) only one change is permitted, (b)
the change will not be valid unless the change is made at least 12 months prior
to the earlier of the Participant’s Separation from Service or Retirement Age,
and (c) once effective, the change will result in a delay in the payment date in
accordance with subsection 5.3.3.
5.4.2.Installment Payments. With respect to any portion of a Participant’s
Account Balance which is payable in the form of annual installments pursuant to
subsection 5.1.2 or 5.2.2, the first annual installment payment will be made on
the


10

--------------------------------------------------------------------------------






payment date provided for in subsection 5.1.1 or 5.2.1 (as applicable and
subject to Section 5.3 and 5.6) and each subsequent annual installment payment
will be made on the anniversary date of the applicable Distribution Event. The
amount of each installment payment will be equal to the remaining amount to be
paid in the form of annual installments as determined immediately prior to the
payment date divided by the number of annual installments remaining to be paid.
5.4.3.Lump Sum Payments. Notwithstanding the terms of any Payment Election, a
Participant’s Account Balance will be paid in the form of a single lump sum as
follows.
(a)Unforeseeable Emergency. If the Distribution Event is a Participant’s
Unforeseeable Emergency, the Participant’s Account Balance or, if less, the
amount necessary to satisfy the Unforeseeable Emergency, will be paid by the
Employer to the Participant in a single lump sum payment. The amount necessary
to satisfy the Unforeseeable Emergency is the amount, as determined by the
Employer, that is reasonably necessary to satisfy the Unforeseeable Emergency
(and may include the amount necessary to pay any federal, state or local income
taxes or penalties reasonably anticipated to result from the distribution),
minus amounts available to the Participant to meet the Unforeseeable Emergency
from reimbursement or compensation from insurance or otherwise, by liquidation
of assets (but only to the extent the liquidation would not cause severe
financial hardship), or by ceasing deferrals under the Plan.
(b)Death. If a Participant dies after another Distribution Event has already
occurred and before receiving payment, in full, of his or her Account Balance,
the remainder of the Participant’s Account Balance will be paid by the Employer
to the Participant’s Beneficiary in a single lump sum payment. For this purpose,
an in-service distribution or a distribution due to an Unforeseeable Emergency
will not be taken into account. Rather, if a distribution of part of the
Participant’s Account Balance occurs due to an in-service distribution or an
Unforeseeable Emergency and the Participant subsequently dies before any other
Distribution Event occurs, the Distribution Event will be the Participant’s
death and payment will be made in accordance with the Participant’s Payment
Election (whether an affirmative election or by default) for a distribution due
to death.
(c)Small Account Balances. The Employer reserves the right, in its sole
discretion, to pay a Participant’s Account Balance in the form of a single lump
sum payment if the payment would not be greater than the “applicable dollar
amount” as defined under Code §402(g)(1)(B) and the payment would result in the
termination and liquidation of the Participant’s entire interest under the Plan
and under all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Treasury Regulation
§1.409A-1(c)(2). By no later than the date payment is made, the Employer must
specify in writing that it


11

--------------------------------------------------------------------------------






is exercising its discretion to make the payment in form of a single lump sum
payment under this subsection. The Employer will not provide any Participant or
Beneficiary a direct or indirect election as to whether the Employer will
exercise its discretion to accelerate a payment under this Section. Any exercise
of the Employer’s discretion under this subsection will be applied to all
similarly situated Participants on a reasonably consistent basis.
Section 5.5.    In-Service Distributions. This Section applies only with respect
to Compensation deferred under the Plan on or after January 1, 2015.
5.5.1.In-Service Distribution Election. When a Participant makes a Deferral
Election, the Participant may elect, at that same time, to have all or a portion
of that deferred Compensation (including earnings and losses thereon) paid on
one or more specified dates. If a Participant does not make an in-service
distribution election at the same time the Deferral Election is made, he or she
cannot receive any portion of the Compensation deferred pursuant to that
Deferral Election as an in-service distribution.
5.5.2.Postponement of In-Service Distribution. If a Participant makes a timely
in-service deferral election, he or she may make one or more elections to
postpone the elected in-service distribution date(s), in the form and manner
required by the Employer and subject to the following requirements. Each new
in-service distribution date must be at least five years after the in-service
distribution date that is being postponed. Each election to postpone an
in-service distribution date will not become effective until 12 months after the
date on which it is made.
5.5.3.Payment Pursuant to In-Service Distribution Election. If a Participant
makes a timely in-service distribution election under this Section 5.5, the
amount subject to that election will be paid in a single lump sum payment on the
date(s) specified by the Participant in the election (or on the postponed
date(s) specified by the Participant in a timely filed and effective election to
postpone the in-service distribution date(s)). Notwithstanding the foregoing, if
another Distribution Event (other than Unforeseeable Emergency) occurs under
subsection 5.1.1 or 5.2.1 prior to an in-service distribution date, the
Participant’s entire Account Balance will be paid in accordance with the terms
of the Plan governing the other Distribution Event.
Section 5.6.    Employer’s Delay or Acceleration of Payment. The Employer
reserves the right, in its sole discretion, to delay a payment under the Plan in
any of the circumstances permitted under Treasury Regulation §1.409A-2(b)(7)(i)
through (iii) or to accelerate the time or schedule (i.e., form) of a payment
under the Plan in any of the circumstances permitted under Treasury Regulation
§1.409A-3(j)(4)(ii) through (iv) and (vi) through (xiv). The Employer will not
provide any Participant or Beneficiary a direct or indirect election as to
whether the Employer will exercise its discretion to delay or accelerate a
payment under this Section. Any exercise of the Employer’s discretion under this
Section will be applied to all similarly situated Participants on a reasonably
consistent basis.
Section 5.7    Withholding for Taxes. To the extent required by the law in
effect at


12

--------------------------------------------------------------------------------






the time payments are made, the Employer will withhold from payments made under
the Plan any taxes required to be withheld by the federal, state or local
government. However, a Beneficiary may elect not to have withholding of federal
income tax pursuant to Code §3405(a)(2).
Section 5.8.    Payment to Guardian. The Employer may make payment to a
Participant’s or Beneficiary’s duly appointed guardian, conservator, or other
similar legal representative. In the absence of guardian, conservator or other
legal representative, the Employer may, in its sole discretion, make payment to
a person having the care and custody of a minor, incompetent or person incapable
of handling the disposition of property upon proof satisfactory to the Employer
of incompetency, minority, or incapacity of the Participant or Beneficiary to
whom payment is due. A distribution made in accordance with this Section will
completely discharge the Employer from all liability with respect to the amount
distributed.
Section 5.9.    Cooperation; Receipt on Release. A Participant will cooperate
with the Employer by furnishing information requested by the Employer in order
to facilitate the payment of benefits under the Plan. Any payment to a
Participant or Beneficiary in accordance with the provisions of the Plan will,
to the extent of that payment, be in full satisfaction of all claims against the
Employer.
Section 5.10. Missing Participant or Beneficiary. Each Participant is
responsible for keeping the Employer informed of his or her current address and
the current address of his or her Beneficiary. The Employer has no obligation to
search for the whereabouts of a Participant or Beneficiary. If, by the latest
date on which payment is permitted to be made under the terms of the Plan and
Code §409A, the Employer does not know the whereabouts of the Participant or
Beneficiary, then the Participant’s Account Balance will be forfeited on that
date.
ARTICLE 6. BENEFICIARY DESIGNATION
Section 6.1.    Beneficiary Designation. Each Participant may, at any time
during his or her lifetime, designate one or more persons or entities as the
Beneficiary (both primary as well as contingent) to whom benefits under this
Plan will be paid if the Participant dies before receiving payment, in full, of
his or her Account Balance. Each beneficiary designation must be made in the
form and manner specified by the Employer and will be effective only when filed
with the Employer during the Participant’s lifetime.
Section 6.2.    Changing Beneficiary. A Participant may change his or her
beneficiary designation, at any time during his or her lifetime and without the
consent of the previously named Beneficiary, by filing a new beneficiary
designation with the Employer in accordance with Section 6.1. The filing of a
new designation will automatically cancel the immediately preceding beneficiary
designation on file with the Employer.
Section 6.3.    Default Beneficiary. If, at the time of the Participant’s death,
there is no surviving Beneficiary or there is no valid beneficiary designation
on file with the Employer, the Participant’s Beneficiary will be the
Participant’s spouse or estate if there is no surviving spouse.


13

--------------------------------------------------------------------------------






ARTICLE 7. ADMINISTRATION
Section 7.1.    Administrator; Administrative Duties. The Plan will be
administered by the Employer (or an agent or Employee to whom the Employer
delegates administrative duties in accordance with Section 7.2). The Employer
(or its delegate) has the exclusive authority to make, amend, interpret and
enforce all appropriate rules and regulations for the administration of the Plan
and decide or resolve any and all questions, including interpretations of the
Plan, which may arise in the administration of the Plan.
Section 7.2.    Agents and Delegates. The Employer may, from time to time,
employ agents and delegate to them (or to Employees of the Employer) one or more
administrative duties as it sees fit.
Section 7.3.    Binding Effect of Decisions. The decision or action of the
Employer (or its delegate) with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and any rules and regulations implemented by the Employer (or its delegate) in
accordance with Section 7.1 will be final, conclusive and binding upon all
persons having or claiming any interest in the Plan.
Section 7.4.    Indemnity of Employees. The Employer will indemnify, defend and
hold harmless any Employee designated by the Employer, in accordance with
Section 7.2, to assist in the administration of the Plan from any claim, loss,
damage, expense or liability arising from any action or failure to act by the
Employee with respect to the Plan, unless the action or inaction is due to the
Employee’s gross negligence or willful misconduct.
Section 7.5.    Cost, Expenses and Fees. The Employer may, in its discretion,
pay any costs, expenses or fees associated with the operation of the Plan. Any
costs, expenses, or fees not paid by the Employer will be charged to
Participants’ Accounts in the manner determined by the Employer.
ARTICLE 8. CLAIMS PROCEDURE
Section 8.1.    Claim for Benefits. An individual or a duly authorized
representative of the individual (“Claimant”) may file a claim for a benefit
under the Plan to which the Claimant believes he or she is entitled. A claim
must be filed, in writing, with the Employer. The Employer, in its sole and
complete discretion, will review, determine, and provide electronic or written
notice of its determination in accordance with the Department of Labor
Regulations §2560.503-1 et seq. (“DOL Claims Regulations”).
Section 8.2.    Reconsideration of Claim Denial. If the Employer denies a claim
in whole or in part, the Claimant may request that the denial be reconsidered by
the Employer. A written request for reconsideration must be filed by the
Claimant with the Employer within 60 days after the Claimant receives the
Employer’s notice of its initial determination. If the Claimant fails to file a
written request for reconsideration within the 60-day time period, the
Employer’s denial will be final, binding, and nonappealable. If a request for
reconsideration is timely filed, the Employer will reconsider the denial and
will determine, in its sole and complete discretion, whether the denial will be
upheld or reversed. This review and determination will be made in accordance
with the requirements of the DOL Claims Regulations, and electronic or written
notice of the Employer’s


14

--------------------------------------------------------------------------------






determination will be provided in accordance with the requirements of those
regulations.
Section 8.3.    Legal or Equitable Proceedings. A Claimant must comply with the
requirements of Sections 8.1 and 8.2 before instituting any legal or equitable
proceedings with respect to any benefit or right claimed under the Plan. In
addition, the Claimant must notify the Employer in writing and within 90 days
after receipt of the Employer’s determination under Section 8.2 if the Claimant
intends to institute legal or equitable proceedings challenging the Employer’s
determination. The Claimant also must actually institute legal or equitable
proceedings within 180 days after receipt of the Employer’s determination under
Section 8.2. If the Claimant does not timely notify the Employer or does not
timely institute legal or equitable proceedings, the Employer’s decision will be
final, binding, and nonappealable.
ARTICLE 9. MISCELLANEOUS
Section 9.1.    Amendment and Termination. The Employer reserves the right to
amend or terminate the Plan in whole or in part and at any time; provided that
any amendment or termination must not reduce the balance of any Participant’s
Account as of the date of the amendment or termination or cause the Plan to
violate any applicable provision of Code §409A.
Section 9.2.    Employer Obligations. It is the Employer’s obligation to make
benefit payments to any Participant or Beneficiary under the Plan. Benefits
under the Plan are limited to cash payment of the Participant’s Account Balance
in accordance with the terms of the Plan. The Employer will pay benefits under
the Plan only in accordance with the terms and conditions of the Plan.
Section 9.3.    Unsecured General Creditor. The Employer’s obligation under the
Plan is an unfunded and unsecured promise to pay money in the future.
Participants and Beneficiaries are unsecured general creditors, with no secured
or preferential right to the assets of the Employer or any other party for
payment of benefits under the Plan. Any life insurance policies, annuity
contracts or other property purchased by the Employer to assist it in financing
its obligations under the Plan will remain its general, unpledged and
unrestricted assets.
Section 9.4.    Trust Fund. At its discretion, the Employer may establish one or
more trusts and appoint one or more trustees for the purpose of providing for
the payment of benefits owed under the Plan. Although a trust established by the
Employer may be irrevocable, its assets must be held for payment of all of the
Employer’s general creditors in the event of the Employer’s insolvency or
bankruptcy. To the extent any benefits provided under the Plan are paid from a
trust established in accordance with this Section, the Employer will have no
further obligation to pay them.
Section 9.5.    Nonalienation. No Participant or Beneficiary has the right to
anticipate, alienate, assign, commute, pledge, encumber, sell, transfer,
mortgage or otherwise in any manner convey in advance of actual receipt, all or
any part of the Participant’s Account. Prior to a Participant’s or Beneficiary’s
actual receipt of payment under the Plan, the portion of the Participant’s
Account which has not yet been paid is not


15

--------------------------------------------------------------------------------






subject to the debts, judgments, or other obligations of the Participant or
Beneficiary, is not subject to attachment, garnishment, seizure, or other
process applicable to the Participant or Beneficiary, and is not transferable by
operation of law in the event of the Participant’s or any other person’s
bankruptcy or insolvency.
Section 9.6.    Not a Contract of Employment. The Plan is not a contract of
employment between the Employer and any Employee or Participant and does not
entitle any Employee or Participant to continued employment with the Employer.
Section 9.7.    No Representation. The Employer does not represent or guarantee
that any particular federal or state income or other tax consequence will result
from participation in the Plan. A Participant or Beneficiary should consult with
his or her professional tax advisor to determine the tax consequences of his or
her participation in the Plan. Furthermore, the Employer does not represent or
guarantee successful investment of any amounts deferred under the Plan and will
not be responsible for restoring any loss which may result from any investment
(or lack of investment) under the Plan.
Section 9.8.    Governing Law. The Plan shall be construed and interpreted in
accordance with the applicable federal laws governing unfunded nonqualified
deferred compensation plans and, to the extent otherwise applicable, the laws of
the State of Arizona.
Section 9.9.    Severability. If any provision of the Plan is determined by a
proper authority to be illegal or invalid, the remaining portions of the Plan
will continue in effect and be interpreted consistent with the elimination of
the illegal or invalid provision.
Section 9.10. Notices and Elections. Any notice given under the Plan will be
sufficient if in writing and hand delivered or sent by registered or certified
mail to the Employer’s corporate office (in the case of a notice sent to the
Employer) or to the Participant’s or Beneficiary’s last known address as
reflected in the Employer’s records (in the case of a notice sent to a
Participant or Beneficiary). A notice will be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification. All elections required or
permitted under the Plan (such as deferral elections, payment elections,
investment elections, and beneficiary designations) must be made in the form and
manner required by the Employer.
Section 9.11. Successors. The provisions of the Plan shall bind and inure to the
benefit of the Employer and its successors and assigns. For this purpose, the
term successors includes any corporate or other business entity that acquires
all or substantially all of the Employer’s business and assets (whether by
merger, consolidation, purchase or otherwise).


16

--------------------------------------------------------------------------------






Dated: July 21, 2014            Swift Transportation Company,
a Nevada corporation
By /s/ Virginia Henkels
Title CFO




17